DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Foreign Priority
Acknowledgment is made of the Applicant's claim for foreign priority based on an application filed in Sweden on 26 June 2012. The Applicant has noted that the Certified Copy of SE1250685 has been provided in related Application No. 14/410965. This Certified Copy of SE1250685 has been reviewed and accepted by the Examiner. 
Response to Amendment
This Office Action is responsive to the amendment filed on 20 October 2021. As directed by the amendment: Claims 1 and 2 have been amended, no claims have been cancelled, and no claims have been added.  Thus, Claims 1-6 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim has been amended to recite “a first sub-control unit electrically connected to a first electrode and a second electrode, located on an inside of a fabric of the body-suit so that the first and second electrodes are facing and are urged towards a skin of the patient wearing the body-suit, placed at a first muscle or first nerve of the patient”. This limitation is unclear as to whether “placed at a first muscle or first nerve of the patient” is referring to the first sub-control unit, the body suit, and/or the first and second electrodes.  Therefore the limitation “placed at a first muscle or first nerve of the patient” is indefinite. For purposes of examination, this limitation will be interpreted as, “a first sub-control unit electrically connected to a first electrode and a second electrode placed at a first muscle or first nerve of the patient, wherein the first electrode and second electrode are located on an inside of a fabric of the body-suit so that the first and second electrodes are facing and are urged towards a skin of the patient wearing the body-suit”.  Appropriate correction or clarification is required. Claims 2-6 are rejected for depending on Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundqvist (US Publication No. 2012/0245483) in view of Park (US Publication No. 2008/0200826, previously cited).
Regarding Claims 1 and 2, Lundqvist discloses a method for treating a patient (Abstract, Paragraph 0296-0297), comprising: providing a body-suit worn (30, Figs. 1-5; 130, Fig. 13) by the patient, the body-suit having a first sub-control unit 10(131, Fig. 13; 13, Figs. 1-2, Paragraph 0045, 0081-0082, 0106-0107) electrically connected to a first electrode and a second electrode (electrode EF1-EF24, EB1-EB23, VF/VB electrodes, Figs. 7-12; Paragraph 0103-0103, 0047), located on an inside of a fabric of the body-suit (30, Figs. 1-5; 130, Fig. 13) so that the first and second electrodes are facing and are urged towards a skin of the patient wearing the body-suit (Paragraph 0049, 0095, 0101-0102, 0104), the electrodes placed at a first muscle of the patient (Paragraph 0019, 0042, 0047-0048, 0076, 0095), the 15first sub-control unit (131, Fig. 13; 13, Figs. 1-2, Paragraph 0045, 0081-0082, 0106-0107) being electrically connected to a master unit (computer/external device, Paragraph 0085-0087, 0082); providing an electrode (EF1-EF3, EB1-EB2, electrode placement at head, Figs. 7-12, Paragraph 0093, 0106, 0123) placed at a head of the patient on a headband (head garment, Figs. 3-4; 50, Figs. 5-6; 130 at head, Fig. 13) extending around the head of the patient; the electrode placed at the head of the patient (EF1-EF3, EB1-EB2, electrode placement at head, Figs. 7-12, Paragraph 0093, 0106, 0123) measuring a brain voltage signal from a brain of the patient (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of head, Paragraph 0065-0067, 0073, 0076); 20the electrode placed at the head of the patient (EF1-EF3, EB1-EB2, electrode placement at head, Figs. 7-12, Paragraph 0093, 0106, 0123) sending the measured brain voltage signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of head, Paragraph 0065-0067, 0073, 0076) to a sub-control unit (131, Fig. 13; 13, Figs. 1-2, Paragraph 0045, 0081-0082, 0106-0107); the sub-control unit sending the measured brain voltage signal to the master unit (communication of signals with computer/external device, Paragraph 0085-0087, 0082, 0073, 0296-0297); 25 the master unit analyzing the measured brain voltage signal (analysis for movement pattern, Paragraph 0017, 0087, 0103, 0296-0297);  and the master unit adapting a first stimulation signal (altering stimulation based on detected signals, Paragraph 0073-0074, 0082, 0085-0087, 0182) to the first sub-control unit based on the measured brain voltage signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of head, Paragraph 0065-0067, 0073, 0076), the first sub-control unit (131, Fig. 13; 13, Figs. 1-2, Paragraph 0045, 0081-0082, 0106-0107) stimulating the first 30muscle with the first stimulation signal byRF ATTORNEY REF. NO. 683.1643CON2 10/20/21 - 3 - sending the first stimulation signal to the first electrode (electrode EF1-EF24, EB1-EB23, VF/VB electrodes, Figs. 7-12)  placed at the first muscle (Paragraph 0019, 0042, 0047-0048, 0076, 0095). However, Lundqvist does not specifically disclose sending the measured brain voltage signal to a second sub-control unit, wherein the 5second sub-control unit is attached to the headband, and the second sub-control unit sending the measured brain voltage signal to the master unit.
Park teaches a headband to be worn by a patient (Paragraph 0027-0029) comprising electrodes (10, 12, 14, 16, Fig. 2) and sub-control units (20, 22, 26, Fig. 1, Paragraph 0029) to monitor a patient for treatment diagnosis (Paragraph 0013, 0027, Abstract), wherein the electrodes are placed at the head of the patient (10, 12, 14, 16, Fig. 2, Paragraph 0027-0029) measuring a brain voltage signal from a brain of the patient (Paragraph 0012, 0022, 0034, 0036, 0039, 0041), sending the measured brain voltage signal to a sub-control unit (20, 22, 26, Fig. 1, Paragraph 0028-0029), wherein the sub-control unit (20, 22, 26, Fig. 1, Paragraph 0029) is attached to a headband extending around the head of the patient (Paragraph 0027-0029, 0031), and the sub-control unit sending the measured brain voltage signal to a master unit (computer, Fig. 1; analyzer, 40, Fig. 3, Paragraph 0013, 0021, 0029, 0034). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the sub-control unit in the method disclosed by Lundqvist to include a second sub-control unit attached to the headband, such that the measured brain voltage signal is sent to the second sub-control unit, and the second sub-control unit sends the measured brain voltage signal to the master unit, as taught by Park, in order to allow for additional and/or separate signal processing and analysis of the measured signals such that a single sub-control unit would not be overburdened or too large (see Park, Paragraph 0029, 0031, 0034, which described the separate analysis modules within the headband), and further since it has been held that constructing a formerly integral structure (e.g. a single sub-control unit) in various elements (e.g. two separate sub-control units) involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claims 3, 4, and 6, Lundqvist discloses the method further comprising measuring a brain voltage signal from a brain of the patient (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of head, Paragraph 0065-0067, 0073, 0076),  the brain wave patterns being associated with movements of body parts (movement thought patterns, Paragraph 0017, 0296-0297),  wherein the master unit determining (communication of signals with computer/external device, Paragraph 0085-0087, 0082, 0073, 0296-0297), based on the measured brain voltage signal, which muscles to stimulate to cause movement of body parts (stimulation of specific muscles/areas based on desired motion based on movement thought patterns, Paragraph 0017, 0296-0297). However, Lundqvist does not specifically disclose comparing the measured brain voltage signal with brain wave patterns stored in a database, and the master unit retrieving previously recorded brain voltage wave patterns for muscle movements and matching the measured brain voltage signal with 30one of the previously recorded brain voltage wave patterns toRF ATTORNEY REF. NO. 683.1643CON2 10/20/21 - 4 - determine treatment.
Park teaches a garment to be worn by a patient (Paragraph 0027-0029) comprising electrodes (10, 12, 14, 16, Fig. 2) and sub-control units (20, 22, 26, Fig. 1, Paragraph 0029) to monitor a patient for treatment diagnosis (Paragraph 0013, 0027, Abstract), wherein the electrodes are placed at the head of the patient (10, 12, 14, 16, Fig. 2, Paragraph 0027-0029) measuring a brain voltage signal from a brain of the patient (Paragraph 0012, 0022, 0034, 0036, 0039, 0041), and comparing the measured brain voltage signal with brain wave patterns (Paragraph 0014, 0034-0035), stored in a database (Paragraph 0014, 0021, 0025, 0037), and the brain wave patterns being associated with movements of body parts (Paragraph 0014, 0034-0035, 0037, body parts of Table 1), wherein a master unit (computer, Fig. 1; analyzer, 40, Fig. 3, Paragraph 0013, 0021, 0029, 0034) retrieves previously recorded brain voltage wave patterns for muscle movements (stored patterns, Paragraph 0014, 0021, 0022, 0025, 0037, 0040, Table 1) and matching the measure brain voltage signal with one of the previously recorded brain voltage wave patterns (Paragraph 0014, 0034-0035, 0037, body parts of Table 1) to determine diagnosis/treatment (Abstract, Paragraph 0003, 0013, 0040, 0043). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the method disclosed by Lundqvist to include comparing the measured brain voltage signal with brain wave patterns stored in a database, and the brain wave patterns being associated with movements of body parts, wherein a master unit retrieves previously recorded brain voltage wave patterns for muscle movements and matching the measure brain voltage signal with one of the previously recorded brain voltage wave patterns to determine diagnosis/treatment, as taught by Park, in order to detect additional/alternative muscle function data for analysis by directly measuring brain voltage signals from the head for diagnosis analysis through comparisons of previous data (as also taught by Park, Paragraph 0022, 0039) in order to further configure the stimulation parameters to optimize therapy for motion based on previous data, such as after spinal cord injuries for treatment including artificial movement, as also taught by Lundqvist (Paragraph 0297).
Regarding Claim 5, Lundqvist discloses the method further comprising measuring a brain voltage signal from a brain of the patient (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of head, Paragraph 0065-0067, 0073, 0076), and the sub-control unit sending the measured brain voltage signal to the master unit (communication of signals with computer/external device, Paragraph 0085-0087, 0082, 0073, 0296-0297). Lundqvist does not specifically disclose wherein a second sub-control unit transmits the measured brain voltage signal via a serial data-bus to the master unit. 
However, Park teaches a headband to be worn by a patient (Paragraph 0027-0029) comprising electrodes (10, 12, 14, 16, Fig. 2) and sub-control units (20, 22, 26, Fig. 1, Paragraph 0029) to monitor a patient for treatment diagnosis (Paragraph 0013, 0027, Abstract), wherein the electrodes are placed at the head of the patient (10, 12, 14, 16, Fig. 2, Paragraph 0027-0029) measuring a brain voltage signal from a brain of the patient (Paragraph 0012, 0022, 0034, 0036, 0039, 0041), sending the measured brain voltage signal to a sub-control unit (20, 22, 26, Fig. 1, Paragraph 0028-0029), wherein the sub-control unit (20, 22, 26, Fig. 1, Paragraph 0029) is attached to a headband extending around the head of the patient (Paragraph 0027-0029, 0031), and the sub-control unit sending the measured brain voltage signal to a master unit (computer, Fig. 1; analyzer, 40, Fig. 3, Paragraph 0013, 0021, 0029, 0034), wherein the sub-control unit (20, 22, 26, Fig. 1, Paragraph 0029) transmits the measured brain voltage signal via a serial data-bus (COM/USB, Fig. 2, Paragraph 0021, 0029) to a master unit (computer, Fig. 1; analyzer, 40, Fig. 3, Paragraph 0013, 0021, 0029, 0034). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the device in the method disclosed by Lundqvist to transmit the measured brain voltage signal via a serial data-bus from a separate sub-control unit to the master unit, as taught by Park, in order to order to detect additional/alternative muscle function data for analysis by directly measuring brain voltage signals from the head for diagnosis analysis through comparisons of previous data (as also taught by Park, Paragraph 0022, 0039), and transmitting the signals to the master unit for analysis using universal/standard data transfer components, in order to eliminate the need for specialized transfer components, as also taught by Park (Paragraph 0021, 0029).
Response to Arguments
The Applicant’s arguments filed 20 October 2021 indicate that a Terminal Disclaimer had been filed (Page 5 of Response) to overcome the previous Double Patenting rejections of Claims 1-6. However, no Terminal Disclaimer has been received in this application. Furthermore, the previous Double Patenting rejections in view of Application No. 16/809,316 have been withdrawn due to the Applicant’s substantial amendments to independent Claim 1, which distinguishes the claims from the claims of Application No. 16/809,316. 
Acknowledgment is made of the Applicant's claim for foreign priority based on an application filed in Sweden on 26 June 2012. The Applicant has noted (Pages 8-9 of Response) that the Certified Copy of SE1250685 has been provided in related Application No. 14/410965. This Certified Copy of SE1250685 has been reviewed and accepted by the Examiner.
The Applicant’s amendments to Claims 1 and 2 overcome the previous 35 USC 112(b) rejections of Claims 1-6 by clarifying the claim language. However, new 35 USC 112(b) rejections have been made above necessitated by the Applicant’s amendments to Claims 1 and 2. 
The Applicant's arguments filed in the Response filed 20 October 2021 with respect to the previous 35 USC 103(a) rejections of Claims 1-6 have been fully considered but they are not persuasive.
The Applicant particularly argues (Pages 6-8 of Response) that previously cited Crosby et al. does not disclose the newly added limitations to Claim 1, specifically “a body-suit worn by the patient” and “the body-suit having a first sub-control unit 10electrically connected to a first electrode and a second electrode, located on an inside of a fabric of the body-suit so that the first and second electrodes are facing and are urged towards a skin of the patient wearing the body-suit, placed at a first muscle or first nerve of the patient”. The Examiner agrees that Crosby et al. does not disclose these newly added limitations. However, these arguments are considered moot due to the newly cited Lundqvist reference, which does disclose a body-suit and other limitations of the claims in a new 35 USC 103(a) rejection made above necessitated by the Applicant’s amendments.  No additional specific arguments were made particularly with respect to the previously cited Park et al. or Fahey references (Pages 8-9 of Response). Therefore, Claims 1-6 are rejected as described above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792